OCS Search
             Case 1:21-cv-23216-XXXX Document 1-1 Entered on FLSD Docket 09/06/2021 Page 1 of 4




          MIAMI-DADE COUNTY CLERK OF THE COURTS
          HARVEY RUVIN

          Contact Us         My Account    

          CIVIL, FAMILY AND PROBATE COURTS
          ONLINE SYSTEM

              
             BACK

               ARI FINANCIAL GROUP INC VS JOSEF SCHIFFER ET AL


                          Local Case Number:    2021-018845-CA-01            Filing Date:    08/09/2021

                          State Case Number:    132021CA018845000001     Judicial Section:   CA44

                    Consolidated Case No.:      N/A                           Case Type:     Contract & Indebtedness

                                 Case Status:   OPEN



                Parties                                                                        Total Of Parties: 3   

              Party Description        Party Name                        Attorney Information        Other Attorney(S)

              Plaintiff                ARI FINANCIAL GROUP INC           B#: 77603
                                                                         N: Rubens, Josh M

              Defendant                SCHIFFER, JOSEF

              Defendant                PROSPEROUS FINANCIAL GROUP LLC




https://www2.miami-dadeclerk.com/ocs/Search.aspx[9/6/2021 12:38:27 PM]
OCS Search
             Case 1:21-cv-23216-XXXX Document 1-1 Entered on FLSD Docket 09/06/2021 Page 2 of 4
                Hearing Details                                                                       Total Of Hearings: 0    

              Hearing Date            Hearing Time             Hearing Code           Description         Hearing Location




                Dockets                                                                                Total Of Dockets: 12   

                                                                     Docket       Event
                        Number        Date           Book/Page       Entry        Type      Comments

                        10            08/25/2021                     Service      Event     Parties: PROSPEROUS FINANCIAL
                
                                                                     Returned               GROUP LLC

                        9             08/25/2021                     Service      Event     Parties: SCHIFFER JOSEF
                
                                                                     Returned

                                      08/12/2021                     20 Day       Service
                                                                     Summons
                                                                     Issued

                        8             08/12/2021                     ESummons     Event     RE: INDEX # 5.
                
                                                                     20 Day                 Parties: PROSPEROUS FINANCIAL
                                                                     Issued                 GROUP LLC

                                      08/12/2021                     20 Day       Service
                                                                     Summons
                                                                     Issued

                        7             08/12/2021                     ESummons     Event     RE: INDEX # 4.
                
                                                                     20 Day                 Parties: SCHIFFER JOSEF
                                                                     Issued

                        6             08/12/2021                     Receipt:     Event     RECEIPT#:2970092 AMT PAID:$20.00
                                                                                            NAME:RUBENS, JOSH M 201 S
                                                                                            BISCAYNE BLVD STE 2700 MIAMI FL
                                                                                            33131-4330 COMMENT: ALLOCATION
                                                                                            CODE QUANTITY UNIT AMOUNT
                                                                                            3139-SUMMONS ISSUE FEE 1 $10.00
                                                                                            $10.00 3139-SUMMONS ISSUE FEE 1
                                                                                            $10.00 $10.00 TENDER TYPE:E-FILING
                                                                                            ACH TENDER AMT:$20.00 RECEIPT
                                                                                            DATE:08/12/2021 REGISTER#:297
                                                                                            CASHIER:EFILINGUSER

                        5             08/11/2021                     (M) 20 Day   Event
                
                                                                     (C)
                                                                     Summons
                                                                     (Sub)


https://www2.miami-dadeclerk.com/ocs/Search.aspx[9/6/2021 12:38:27 PM]
OCS Search
             Case 1:21-cv-23216-XXXX Document 1-1 Entered on FLSD Docket 09/06/2021 Page 3 of 4
                                                                     Received

                        4             08/11/2021                     (M) 20 Day      Event
                
                                                                     (P)
                                                                     Summons
                                                                     (Sub)
                                                                     Received

                        3             08/10/2021                     Receipt:        Event     RECEIPT#:2880113 AMT PAID:$401.00
                                                                                               NAME:RUBENS, JOSH M 201 S
                                                                                               BISCAYNE BLVD STE 2700 MIAMI FL
                                                                                               33131-4330 COMMENT: ALLOCATION
                                                                                               CODE QUANTITY UNIT AMOUNT
                                                                                               3100-CIRCUIT FILING FEE 1 $401.00
                                                                                               $401.00 TENDER TYPE:E-FILING ACH
                                                                                               TENDER AMT:$401.00 RECEIPT
                                                                                               DATE:08/10/2021 REGISTER#:288
                                                                                               CASHIER:EFILINGUSER

                        2             08/09/2021                     Complaint       Event
                

                        1             08/09/2021                     Civil Cover     Event
                
                                                                     Sheet -
                                                                     Claim
                                                                     Amount




              
             BACK
          Please be advised:

          The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or
          representations whatsoever regarding the completeness, accuracy, or timeliness of such information and data. Information on
          this website has been posted with the intent that it be readily available for personal and public non-commercial (educational)
          use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
          Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any
          part of this website, including the contents thereof, in any form or by any means, or store it in any information storage and
          retrieval system, without prior written permission from the Miami-Dade Clerk’s Office.

          If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you
          may use for personal use, as defined above, visit our Web API Services. You can review the complete Miami-Dade County
          Disclaimer



                                                                           General
                                                                         Online Case Home


                                                               Civil / Family Courts Information



https://www2.miami-dadeclerk.com/ocs/Search.aspx[9/6/2021 12:38:27 PM]
OCS Search
             Case 1:21-cv-23216-XXXX Document 1-1 Entered on FLSD Docket 09/06/2021 Page 4 of 4
                                                                              Login




                                                                Help and Support
                                                                           Clerk's Home


                                                                         Privacy Statement


                                                                           ADA Notice


                                                                            Disclaimer


                                                                            Contact Us


                                                                             About Us




                                                         HARVEY RUVIN
                                                                 Miami-Dade County
                                                                  Clerk of the Courts

                                                                 73 W. Flagler Street
                                                                 Miami, Florida 33130

                                                                    305-275-1155


                                                    ©2021 Clerk of the Courts. All rights reserved.




https://www2.miami-dadeclerk.com/ocs/Search.aspx[9/6/2021 12:38:27 PM]
